Citation Nr: 0422977	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from February 1968 to 
February 1970.  Appellant served in Vietnam, and his awards 
include the Purple Heart Medal and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 10 percent disability rating.  Appellant contends 
that a higher rating should have been assigned.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant testified before the RO's Decision Review Officer 
in July 2003, and before the undersigned Veterans Law Judge 
in a video conference in May 2004.  Transcripts of those 
hearings have been associated with the file.


FINDINGS OF FACT

1.  All pertinent evidence needed for resolution of this 
appeal has been obtained by the RO.

2.  Appellant's symptoms of PTSD include some social 
isolation, some sleep disturbance, some interference at work 
and the need for frequent therapy sessions to control his 
manifestations.

3.  He has not been shown to have frequent panic attacks, to 
have difficulty with complex commands, to have significant 
memory impairment, or to have stereotyped speech.

 
CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
schedular criteria for an initial rating of 30 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete claim for 
service connection for PTSD was received in February 2002.  
RO sent a PTSD duty-to-assist letter in March 2002, and 
issued a rating decision granting a ten percent disability 
for service connected PTSD in June 2002.  Following the 
receipt of appellant's Notice of Disagreement (NOD), RO sent 
appellant another duty-to-assist letter in October 2002.  
Neither of the two duty-to-assist letters satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letters of March 2002 and October 2002, the rating 
decision of June 2002, the Statement of the Case (SOC) in 
February 2003, and the Supplemental Statement of the Case 
(SSOC) in August 2003 all listed the evidence on file that 
had been considered in formulation of the decision.  Finally, 
the Board notes that this is an appeal for a higher 
disability rating, in which the sole issue is the degree to 
which appellant is disabled by his service-connected 
disability; such adjudications are typically less dependant 
on evidence from the claimant than are adjudications to 
determine entitlement to service connection.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from several 
private medical providers identified by appellant.  Appellant 
was afforded a VA psychiatric evaluation in May 2002 to 
determine the severity of his PTSD, and he was afforded a 
urological examination in November 2002 specifically to 
determine the etiology of appellant's erectile dysfunction, 
claimed as consequent to PTSD.  Appellant was also afforded 
hearings before the RO and before the Board, during which 
appellant presented both oral and documentary evidence in 
support of his claim.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

A rating decision of June 2002 granted service connection for 
PTSD and assigned a disability rating of 10 percent.  
Appellant's instant appeal challenges that rating and asserts 
that a higher rating should have been assigned.  Since 
appellant is challenging an initial disability rating, the 
Board must consider the entire file and determine whether 
"staged ratings" are appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Appellant's service medical records are on file.  Appellant 
received shrapnel wounds in the right elbow and both thighs 
in August 1968.  Those wounds were treated locally and did 
not require hospitalization, although there was residual 
nerve damage to the right elbow.  There is no record of 
diagnosis or treatment for any mental problem in service, and 
the separation physical examination does not cite any mental 
disorder at the time of appellant's discharge from service.

Appellant submitted a claim for service connection for post-
traumatic stress disorder (PTSD) in February 2002.  Attached 
was a letter by Dr. R.F., a civilian psychotherapist (Ph.D.) 
stating that Dr. R.F. had been treating appellant in biweekly 
psychotherapy for more than one year.  Dr. R.F.'s noted that 
the veteran had combat experience and met the criteria for a 
diagnosis of PTSD.

Appellant underwent a VA psychiatric examination in May 2002.  
The examiner reviewed appellant's C-file.   The examiner 
noted that appellant described mild-to-moderate symptoms of 
PTSD across all three symptom clusters.  Appellant described 
and displayed significant distress at reminders of his 
trauma, and described and displayed both physiological and 
psychological reactivity to stimuli reminiscent of combat.  
Appellant also reported a long history of nightmares that 
continued to occur intermittently, as well as intermittent 
intrusive thoughts.  Appellant denied having flashbacks, but 
described an exaggerated startle response and generalized 
hypervigilance and heightened awareness of his surroundings.

Appellant described some midnight awakening but generally 
little difficulty falling asleep.  Appellant denied 
generalized irritability but stated that he could become 
angry and fixated at perceived injustices, often based on 
military themes.  Appellant generally made efforts to avoid 
reminders of military themes and cues associated with his 
trauma.  Appellant also attempted to suppress thoughts and 
memories.

The examiner noted that appellant had entered mental health 
treatment approximately two years previously.  The examiner 
noted that appellant was pleasant and cooperative, but that 
his effect was often tearful.  Appellant described his mood 
as characterized by periods of depression but generally 
"pretty decent." Appellant's thoughts were logical and well 
organized with no evidence of thought disorder.  Appellant 
reported a history of suicidal ideation but no intent or 
plan.  Appellant denied psychotic thought content, but noted 
a history of vivid imagination bordering on visual 
hallucination, not necessarily on military themes.  Cognition 
was grossly intact, and insight and judgment were good.

The examiner's impression was of PTSD.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 65.  He 
further observed that appellant reported chronic symptoms of 
PTSD related to his Vietnam combat exposure.  These symptoms 
cause significant distress, although apparently little, if 
any, impairment in social and vocational function.  

Based upon the VA psychiatric examination, RO issued a rating 
decision that granted service connection for PTSD at a 10 
percent disability rating.  Appellant immediately submitted a 
Notice of Disagreement (NOD) contending that a higher 
evaluation would be more appropriate.

Dr. R.F. submitted a letter to VA in July 2002 stating that 
appellant's PTSD severely impacts his daily level of 
functioning.  Appellant was exposed to many traumas in 
Vietnam, and suffers from survivor guilt.  Appellant prefers 
not to discuss his traumas and keeps his emotions and 
memories to himself.  Appellant defends himself 
psychologically through psychic numbing by warding off 
intolerable thoughts and feelings, which detrimentally 
affects interpersonal closeness such as his marriage.  
Appellant isolates himself and is hypervigilant regarding 
daily sounds reminiscent of mortar fire.  Appellant complains 
of sleep disturbances and episodic nightmares reminiscent of 
combat situations and atrocities.  Appellant has major 
interpersonal conflicts with authority figures, questioning 
their leadership as appellant questioned the effectiveness of 
his military commanders in combat.  This has negatively 
affected appellant's work.  Appellant lacks ambition at work 
and does not know how to manage his free time.  Appellant is 
constantly compensating for the psychological symptoms of 
depression and anxiety, and, while his impulses are under 
good control, there is concern about excessive control.

Dr. R.F. submitted another letter to VA in August 2002 
stating that his previous letter had omitted to mention that 
appellant suffers sexual dysfunction as a side effect of 
Celaxa, the medication that appellant takes to control the 
anxiety and depression associated with his PTSD.

Appellant underwent a VA genitourinary examination in 
November 2002 to determine whether appellant's sexual 
dysfunction is consequent to PTSD.  The examiner noted that 
appellant's sexual dysfunction predates the administration of 
Celaxa by many years.  Given appellant's history, the 
examiner opined that it is more likely than not that the 
sexual dysfunction is related to appellant's service-
connected diabetes mellitus type II rather than to his PTSD 
medication.

Based upon the VA genitourinary examination, RO issued a 
rating decision in December 2002 that granted a special 
monthly compensation for loss of a creative organ, consequent 
to appellant's service-connected diabetes mellitus rather 
than to his service-connected PTSD.

Dr. R.F. submitted another letter to VA in March 2003 in 
regard to appellant's level of functioning.  Dr. R.F. states 
that there has been impairment of appellant's occupational 
and social functioning due to depression, anxiety and 
suspiciousness.  Appellant has complained of episodic lapses 
in his energy level that have no medical (non-psychiatric) 
basis, and appellant's work efficiency suffers at those 
times.  Appellant is particularly unable to document his work 
efficiency, an essential task in appellant's work.  Appellant 
has mentioned having a high degree of suspicion about 
authority figures at work and in the organizational 
hierarchy.  Over time, appellant has been able to perform his 
duties at work satisfactorily for the most part, due to his 
ability to tolerate and adapt to his symptoms.  However, this 
takes a toll on appellant's capacity to function normally at 
work.  Appellant takes antidepressant medication, suffers 
from intermittent sleep disorder, and has a periodic tendency 
to forget names and events.

Appellant's sister submitted a letter to VA in July 2002 
stating that appellant appears to suffer survivor guilt 
because appellant's best friend in Vietnam gave up his own 
R&R so that appellant could go to Thailand, and while 
appellant was in Thailand the friend was killed in action.  
Appellant still becomes tearful at the mention of his 
friend's name.  Also, appellant was a happy, outgoing and 
fun-loving person before he went to Vietnam, but he returned 
from Vietnam as an "emotional wreck."  Appellant is 
depressed, controlling, suspicious of his wife's activities, 
and has difficulty in dealing with authority figures and 
taking direction.

Appellant testified before RO's Decision Review Officer (DRO) 
in July 2003.  Appellant testified that he is having 
difficulty at work and doubts that he will last the six more 
years needed to qualify for retirement (Transcript, pg. 4).  
Appellant was elected to a leadership position in his trade 
union in 1989, but had to sue in federal court to keep his 
job (Transcript, pgs. 5-6).  Appellant's PTSD causes him to 
be unmotivated at work and unwilling to take orders, and also 
to sometimes perform apathetically (Transcript, pgs. 8-9).  
Appellant owes his job security to one supervisor who is a 
friend, and who has shifted appellant from place to place to 
protect appellant from hostile supervisors (Transcript, pgs. 
10-16).  Appellant's wife has a gambling problem, and when 
she does not come home appellant is suspicious, which leads 
to argument and alienation (Transcript, pgs. 16-17).  
Appellant has not had sexual relations with his wife since 
she underwent surgery for suspected cancer (Transcript, pgs. 
18-19).  Appellant's only friend is his wife's employer 
(Transcript, pgs. 19-20).

Dr. R.F. submitted a letter to VA in April 2004 updating 
appellant's mental status and functioning.  Dr. R.F. has 
continued biweekly individual psychotherapy sessions with 
appellant and has conducted couples therapy with appellant 
and his wife.  Appellant continues to report traumatic 
nightmares, hypervigilance, and an exaggerated startle 
response.  Appellant's depression and sexual dysfunction 
persist, although the depression is managed by medication.  
Appellant's workplace situation has not changed, and 
appellant continues to challenge authority figures 
inappropriately and out of suspicion; appellant also 
continues to lag in his work performance.  The aspect of 
appellant's PTSD-related functioning that has been 
exacerbated since Dr. R.F.'s previous letter (March 2003) is 
in interpersonal relationships.  Appellant has shown marked 
impairment in his marital relations, and appears to be trying 
to sabotage the marriage while also being conflicted and not 
wanting the marriage to end.  Dr. R.F. views this as an 
escalation of appellant's PTSD symptomatology.

Appellant testified in a video conference before the Board in 
May 2004.  Appellant testified that he has been friends with 
his workplace supervisor for 19 years, and this friendship is 
the reason why appellant has been able to retain his job 
(Transcript, pg. 4).  However, there have been times when 
appellant has felt that he was close to being terminated by 
his friend despite the friendship (Transcript, pg. 4).  
Appellant often leaves work early due to lack of motivation 
(Transcript, pg. 5).  Appellant is quick to anger toward his 
wife, and appellant feels that his wife only remains with him 
because of the presence of his daughter (Transcript, pg. 6).  
Appellant is currently out of work for reasons not related to 
PTSD, and appellant spends his day hanging around the house 
or lying in bed (Transcript, pg. 6).  Appellant continues to 
undergo psychotherapy every two weeks (Transcript, pg. 7).  
Appellant has been hypervigilant since 9-11 (Transcript, pg. 
8).  Appellant is not currently working because he received 
short-time disability for a knee problem (Transcript, pg. 
11).  Appellant's supervisor has told appellant that he 
cannot keep covering for appellant's absences from work 
forever (Transcript, pgs. 11-12).  

Appellant estimates that he leaves work early on an average 
of 7 days out of 10 in a two-week work period (Transcript, 
pg. 12).  On 2 or 3 days per month, appellant is too 
depressed or apathetic to go to work at all (Transcript, pg. 
12).  Appellant does not go out (shopping, restaurants, 
movies, church) because when he does so he tends to fight 
with his wife (Transcript, pg. 13).  Appellant's nightmares 
tend to be related to both his Vietnam experiences and his 
current work environment (Transcript, pg. 13).  Appellant 
characterizes his condition since the May 2002 VA examination 
as "somewhat worse" due to the deaths of his mother and his 
mother-in-law (Transcript, pg. 13-14).  Appellant 
characterizes depression as the most difficult symptom with 
which he has to deal, since it causes him to perform poorly 
at work (Transcript, pg. 14).

The Board notes that appellant's service representative 
stated during the video hearing that the May 2002 VA medical 
examination is too old to be used for current rating 
(Transcript, pg. 2) and that the thoroughness of that 
examination is suspect (Transcript, pg. 15).  These 
contentions will be addressed in the Analysis section below.

Subsequent to the hearing, appellant submitted a stack of 
private treatment records from various providers.  Most of 
these records are related to treatment for conditions other 
than PTSD, but they show that appellant has remained on 
antidepressant medication.  There are also two letters from 
Dr. R.F., appellant's psychotherapist, to Dr. L.P., 
appellant's personal physician.  In a letter dated September 
2000, Dr. R.F. states that appellant's depression is related 
to difficulties at his workplace.  In a letter dated March 
2001, Dr. R.F. states that the major cause of appellant's 
depression is not work, but rather his difficulty in dealing 
with his wife's gambling addiction.      

 III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, appellant's service-connected PTSD falls squarely under 
Diagnostic Code 9411 (post-traumatic stress disorder) and no 
other code would be more appropriate.

PTSD, Diagnostic Code 9411, is rated under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130 (2003).

The criteria for a rating of 10 percent (appellant's current 
rating) are as follows:  occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform tasks only during periods 
of significant stress; or, symptoms controlled by continuous 
medication. 

The criteria for a rating of 30 percent (the next higher 
rating) are as follows: occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

The criteria for a rating of 50 percent are as follows: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for a rating of 70 percent are as follows: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

The criteria for a rating of 100 percent (the highest rating) 
are as follows: total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In applying the criteria above to appellant's PTSD symptoms 
at the time of the initial rating decision, the Board finds 
that the manifestations of PTSD most closely approximated the 
criteria for an evaluation of 30 percent disabling.  The full 
extent of the effect of appellant's PTSD on his workplace and 
social environment was not known to the VA medical examiner 
in May 2002, but subsequently-received evidence such as 
correspondence from Dr. R.F. shows that appellant manifested 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
he generally functioned satisfactorily.  Appellant also 
demonstrated depressed mood, anxiety, suspiciousness, and 
mild memory loss.  These are specific criteria for a 30 
percent evaluation.  The veteran's testimony before the 
undersigned seems consistent with this conclusion.

The Board finds that appellant's symptoms do not meet the 
criteria for an evaluation of 50 percent disabling.  
Appellant has not demonstrated such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; actual impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or, disturbances of motivation and mood.  Appellant 
meets only one of the criteria for a 50-percent disability, 
i.e., difficulty in establishing and maintaining effective 
work and social relationships.  The Board accordingly finds 
that appellant's symptoms more closely approximate the 
criteria for a 30-percent disability than a 50-percent 
disability.

Appellant's service representative has argued that the May 
2002 VA examination is too old to be used for adjudication 
and that the thoroughness of the examination is suspect, and 
that the case should accordingly be remanded for a new 
examination.  The Board disagrees.  The May 2002 VA 
examination gives every indication of being a thorough and 
competent examination for rating purposes.  The examination 
was performed just one month before the rating decision under 
appeal, and generally a medical examination that was 
reasonably contemporary to the rating decision being appealed 
will be considered sufficient for adjudication of the appeal.  
The evidence added to the file since the May 2002 VA 
examination, including private medical records and 
appellant's testimony, does not show that appellant's 
symptoms have changed so markedly as to make remand for 
another examination necessary in order to adjudicate this 
appeal.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent periods of hospitalization, 
and the degree of industrial impairment is a major schedular 
criterion.  Extraschedular rating is therefore not 
appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability do 
more closely approximate those supporting a higher rating.  
For this reason, with resolution of reasonable doubt in the 
appellant's favor, a disability rating of 30 percent, but no 
more, is warranted for PTSD.



	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 30 percent, but no more, for post-
traumatic stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



